In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 15-341V
                                          (Not to be Published)

*************************
                           *
ADRIAN CHANDERDAT,         *
                           *
               Petitioner, *                                      Filed: May 25, 2016
                           *
          v.               *
                           *                                      Decision by Proffer; Damages;
SECRETARY OF HEALTH        *                                      Disseminated Varicella Zoster Infection;
AND HUMAN SERVICES,        *                                      Interstitial Pneumonitis; Postinflammatory
                           *                                      Pulmonary Fibrosis; Respiratory
               Respondent. *                                      Failure; Polyneuropathy;
                           *                                      Varicella Vaccination.
*************************

John Robert Howie, Jr., Howie Law, P.C., Dallas, TX, for Petitioner.

Ann Donohue Martin, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                   DECISION AWARDING DAMAGES1

        On April 2, 2015, Adrian Chanderdat filed a petition seeking compensation under the
National Vaccine Injury Compensation Program.2 ECF No. 1. Petitioner alleged that he suffered
from a “disseminated varicella zoster infection with interstitial pneumonitis and postinflammatory
pulmonary fibrosis resulting in respiratory failure and a lower extremity poly-neuropathy” as a
result of receiving the varicella vaccination on July 25, 2012.




1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the decision’s inclusion of certain
kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which
to request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or financial
in substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will
be available to the public. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
Individual section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
        Thereafter, on August 24, 2015, Respondent filed her Rule 4(c) report indicating that after
reviewing the facts of this case, as reflected in the petition and accompany documents, as well as
the relevant medical literature regarding disseminated varicella infection, the medical personnel of
the Division of Injury Compensation Programs (“DICP”), Department of Health and Human
Services concluded that a preponderance of evidence establishes that the injuries Petitioner claims
in the petition were caused-in-fact by the administration of his July 25, 2012, varicella vaccine,
and that these injuries are not due to factors unrelated to the administration of the vaccine. ECF
No. 12. Respondent also concluded that the statutory six month sequela requirement has been
satisfied. Id. Accordingly, Respondent indicated Petitioner’s disseminated varicella infection and
its sequela are compensable as a “caused-in-fact” injury under the terms of the Act. Id. I
subsequently issued an entitlement decision on September 1, 2015. ECF No. 13.

        On May 24, 2016, Respondent filed a proffer proposing an award of compensation. ECF
No. 24. I have reviewed the file, and based upon that review I conclude that the Respondent’s
proffer (as attached hereto) is reasonable. I therefore adopt it as my decision in awarding damages
on the terms set forth therein.

         The proffer awards:

            A lump sum payment of $1,402,899.84, in the form of a check payable to Petitioner;
             and

            An amount sufficient to purchase the annuity contract described in Section II.B. of the
             proffer.

Proffer at III. These amounts represent compensation for all elements of compensation under 42
U.S.C. § 300aa-15(a) to which Petitioner is entitled.

        I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the Court is directed to enter judgment herewith.3

         IT IS SO ORDERED.

                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master
3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.

                                                           2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
ADRIAN CHANDERDAT,                   )
                                     )
            Petitioner,              )
                                     )  No. 15-341V
      v.                             )  Special Master Corcoran
                                     )  ECF
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                      )
                                     )
            Respondent.              )
____________________________________)

             RESPONDENT'S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       A.      Life Care Items

       The parties jointly engaged life care planner Linda Curtis, RN, MS, CCM, CNLCP, to

provide an estimation of petitioner’s future vaccine-injury related needs. See Respondent’s

Exhibit A. For the purposes of this proffer, the term “vaccine related” is as described in the

respondent’s Rule 4(c) Report, filed August 24, 2015. All items of compensation identified in

the joint life care plan are supported by the evidence, and are illustrated by the chart entitled

Appendix A: Items of Compensation for Adrian Chanderdat, attached hereto as Tab A. 1

Respondent proffers that Adrian Chanderdat should be awarded all items of compensation set

forth in the joint life care plan and illustrated by the chart attached at Tab A. Petitioner agrees.




       1
        The chart at Tab A illustrates the annual benefits provided by the joint life care plan.
The annual benefit years run from the date of judgment up to the first anniversary of the date of
judgment, and every year thereafter up to the anniversary of the date of judgment.

                                                 -1-
       B.      Lost Earnings

       The parties agree that based upon the evidence of record, petitioner will suffer a loss of

earnings in the future. Therefore, respondent proffers that petitioner should be awarded lost

earnings as provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(3)(A). Respondent

proffers that the appropriate award for Adrian Chanderdat’s lost earnings is $1,034,222.23.

Petitioner agrees.

       C.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $250,000.00 in actual pain and

suffering. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

       D.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents his expenditure of past unreimbursable

expenses related to his vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $6,928.67. Petitioner agrees.

       E.      Medicaid Lien

        Petitioner represents that there are no Medicaid liens outstanding against him.

II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a combination of lump sum payments and future annuity payments as described below,

and request that the Special Master’s decision and the Court’s judgment award the following: 2

       A. A lump sum payment of $1,402,899.84, representing compensation for life care

expenses expected to be incurred during the first year after judgment ($111,748.94), lost earnings




       2
         Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.

                                                -2-
($1,034,222.23), pain and suffering ($250,000.00), and past unreimbursable expenses

($6,928.67), in the form of a check payable to petitioner, Adrian Chanderdat.

       B. An amount sufficient to purchase an annuity contract, 3 subject to the conditions

described below, that will provide payments for the life care items contained in the joint life care

plan, as illustrated by the chart at Tab A, attached hereto, paid to the life insurance company 4

from which the annuity will be purchased. 5 Compensation for Year Two (beginning on the first

anniversary of the date of judgment) and all subsequent years shall be provided through

respondent’s purchase of an annuity, which annuity shall make payments directly to petitioner,

Adrian Chanderdat, only so long as he is alive at the time a particular payment is due. At the

Secretary’s sole discretion, the periodic payments may be provided to petitioner in monthly,

quarterly, annual or other installments. The “annual amounts” set forth in the chart at Tab A




       3
         In respondent’s discretion, respondent may purchase one or more annuity contracts
from one or more life insurance companies.
       4
          The Life Insurance Company must have a minimum of $250,000,000 capital and
surplus, exclusive of any mandatory security valuation reserve. The Life Insurance Company
must have one of the following ratings from two of the following rating organizations:

               a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

               b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;

               c. Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-,
               AA, AA+, or AAA;

               d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability
               Rating: AA-, AA, AA+, or AAA.
       5
         Petitioner authorizes the disclosure of certain documents filed by the petitioner in this
case consistent with the Privacy Act and the routine uses described in the National Vaccine
Injury Compensation Program System of Records, No. 09-15-0056.
                                                -3-
describe only the total yearly sum to be paid to petitioner and do not require that the payment be

made in one annual installment.

       1.      Growth Rate

       Respondent proffers that a three percent (3%) growth rate should be applied to all non-

medical life care items, and a five percent (5%) growth rate should be applied to all medical life

care items. Thus, the benefits illustrated in the chart at Tab A that are to be paid through annuity

payments should grow as follows: three percent (3%) compounded annually from the date of

judgment for non-medical items, and five percent (5%) compounded annually from the date of

judgment for medical items. Petitioner agrees.

       2.      Life-contingent annuity

       Petitioner will continue to receive the annuity payments from the Life Insurance

Company only so long as he, Adrian Chanderdat, is alive at the time that a particular payment is

due. Written notice shall be provided to the Secretary of Health and Human Services and the

Life Insurance Company within twenty (20) days of Adrian Chanderdat’s death.

       3.      Guardianship

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

III.   Summary of Recommended Payments Following Judgment

       A.      Lump Sum paid to petitioner, Adrian Chanderdat:                        $1,402,899.84

       B.      An amount sufficient to purchase the annuity contract described
               above in section II.B.

                                                       Respectfully submitted,

                                                       BENJAMIN C. MIZER
                                                       Principal Deputy Assistant Attorney General

                                                       RUPA BHATTACHARYYA
                                                       Director
                                                       Torts Branch, Civil Division


                                                 -4-
                            VINCENT J. MATANOSKI
                            Deputy Director
                            Torts Branch, Civil Division

                            LINDA S. RENZI
                            Senior Trial Counsel
                            Torts Branch, Civil Division

                            s/ Ann D. Martin
                            ANN D. MARTIN
                            Senior Trial Attorney
                            Torts Branch, Civil Division
                            U.S. Department of Justice
                            P.O. Box 146
                            Benjamin Franklin Station
                            Washington, D.C. 20044-0146

DATED: May 24, 2016




                      -5-
TAB A
                                                    Appendix A: Items of Compensation for Adrian Chanderdat                                       Page 1 of 9

                                              Lump Sum
                                             Compensation    Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
 ITEMS OF COMPENSATION          G.R. * M        Year 1        Years 2-4      Years 5-7       Year 8        Years 9-10      Year 11       Years 12-14     Year 15
                                                2016          2017-2019      2020-2022        2023         2024-2025        2026         2027-2029        2030
CIGNA                           5%       M        9,550.44       9,550.44
Medicare Part A Deductible      5%                1,288.00       1,288.00
Medicare Part B Premium         5%       M        1,258.80       1,258.80
Medicare Part B Deductible      5%   *              166.00         166.00
Medicare Supp C                 5%       M
Medicare Part D                 5%       M        7,797.20       7,797.20
BCBS Premium                    5%       M                                      5,495.16       5,495.16       5,495.16       5,495.16       5,495.16       5,495.16
BCBS MOP                        5%                                              2,000.00       2,000.00       2,000.00       2,000.00       2,000.00       2,000.00
Primary Care                    5%   *
Kidney Transplant Center        5%   *
Nephrologist                    5%   *
Vascular Surgery                5%   *
ENT                             5%   *
Neurologist                     5%   *
Pain Mngt                       5%   *
EMG                             5%   *
MRI                             5%   *
CT Scan                         5%   *
Lab Testing                     5%   *
Renal Function Test             5%   *
Pre-op Testing for Transplant   5%   *
Post Transplant Testing         5%   *
Gabapentin                      5%   *
Trileptal                       5%   *
Sensipar                        5%   *
Relistor                        5%   *
Oxycodone ER                    5%   *
Renvela                         5%   *
Sucralfate                      5%   *
Prevacid                        5%   *
Oxycodone                       5%   *
                                               Appendix A: Items of Compensation for Adrian Chanderdat                                        Page 2 of 9

                                         Lump Sum
                                        Compensation    Compensation   Compensation   Compensation   Compensation   Compensation   Compensation    Compensation
 ITEMS OF COMPENSATION     G.R. * M        Year 1        Years 2-4      Years 5-7       Year 8        Years 9-10      Year 11       Years 12-14      Year 15
                                           2016          2017-2019      2020-2022        2023         2024-2025        2026         2027-2029         2030
Ammonia Lactate            3%                   71.58          71.58          71.58         71.58           71.58          71.58           71.58          71.58
Reglan                     5%   *
Domperidon                 3%                  150.00         150.00         150.00         150.00         150.00         150.00         150.00             150.00
Lasix                      5%   *
PT Eval                    3%   *
PT                         3%   *             540.00
OT Eval                    3%   *
OT                         3%   *
Psych Counseling           3%   *
Trach Cleaning Supplies    3%   *
Trach Mask/Collar          3%   *
Sterile Water              3%   *
Corrugated Tubing          3%   *
Humidifcation/ O2          3%   *
Lift Chair                 3%   *             369.00                                        619.00                                                          619.00
Hand Held Shower           3%                  34.54                                         34.54                                                           34.54
Elevated Toilet Seat       3%                 151.08                                        151.08                                                          151.08
Shower Chair               3%                  86.98                                         86.98                                                           86.98
Walker                     3%                 189.00                                        189.00                                                          189.00
Manual WC                  3%                 369.28                                        369.28                                                          369.28
Reacher                    3%                  25.16                                         25.16                                                           25.16
Urinal                     3%                  71.88           71.88          71.88          71.88          71.88          71.88          71.88              71.88
Electric Scooter           3%
Scooter Batteries          3%
Scooter Maint              3%
Scooter Lift               3%
Renal Transplant Surgery   5%   *
Revisions to A-V Fistula   5%   *
Trach Surgery              5%   *
Home Health Care           3%       M       80,300.00      80,300.00      80,300.00      80,300.00      80,300.00      80,300.00      80,300.00       80,300.00
Ramping                    0%                5,000.00
                                                    Appendix A: Items of Compensation for Adrian Chanderdat                                                   Page 3 of 9

                                            Lump Sum
                                           Compensation      Compensation     Compensation    Compensation     Compensation     Compensation     Compensation     Compensation
 ITEMS OF COMPENSATION         G.R. * M       Year 1          Years 2-4        Years 5-7        Year 8          Years 9-10        Year 11         Years 12-14       Year 15
                                               2016           2017-2019        2020-2022         2023           2024-2025          2026           2027-2029          2030
Stair Lift                     3%               4,250.00                                                                            4,250.00
Lift Batteries                 3%                  80.00             26.67            26.67            26.67            26.67          26.67              26.67             26.67
Lost Future Earnings                        1,034,222.23
Pain and Suffering                            250,000.00
Past Unreimbursable Expenses                    6,928.67
Annual Totals                                1,402,899.84       100,680.57        88,115.29        89,590.33        88,115.29       92,365.29        88,115.29           89,590.33
                                          Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                          Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner for Yr 1 life care
                                          expenses ($111,748.94), lost earnings ($1,034,222.23), pain and suffering ($250,000.00), and past unreimbursable
                                          expenses ($6,928.67): $1,402,899.84.
                                          Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                          Annual amounts shall increase at the rates indicated above in column G.R., compounded annually from the date of judgment.
                                          Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                          Items denoted with an "M" payable in twelve monthly installments totaling the annual amount indicated.
                                                    Appendix A: Items of Compensation for Adrian Chanderdat                                           Page 4 of 9


                                             Compensation   Compensation   Compensation   Compensation   Compensation   Compensation   Compensation     Compensation
 ITEMS OF COMPENSATION          G.R. * M      Years 16-20     Year 21        Year 22       Years 23-27     Year 28        Year 29       Years 30-35       Year 36
                                              2031-2035        2036           2037         2038-2042        2043           2044         2045-2050          2051
CIGNA                           5%       M
Medicare Part A Deductible      5%
Medicare Part B Premium         5%       M
Medicare Part B Deductible      5%   *
Medicare Supp C                 5%       M
Medicare Part D                 5%       M
BCBS Premium                    5%       M       5,495.16       5,495.16       5,495.16       5,495.16       5,495.16       5,495.16       5,495.16          5,495.16
BCBS MOP                        5%               2,000.00       2,000.00       2,000.00       2,000.00       2,000.00       2,000.00       2,000.00          2,000.00
Primary Care                    5%   *
Kidney Transplant Center        5%   *
Nephrologist                    5%   *
Vascular Surgery                5%   *
ENT                             5%   *
Neurologist                     5%   *
Pain Mngt                       5%   *
EMG                             5%   *
MRI                             5%   *
CT Scan                         5%   *
Lab Testing                     5%   *
Renal Function Test             5%   *
Pre-op Testing for Transplant   5%   *
Post Transplant Testing         5%   *
Gabapentin                      5%   *
Trileptal                       5%   *
Sensipar                        5%   *
Relistor                        5%   *
Oxycodone ER                    5%   *
Renvela                         5%   *
Sucralfate                      5%   *
Prevacid                        5%   *
Oxycodone                       5%   *
                                                Appendix A: Items of Compensation for Adrian Chanderdat                                             Page 5 of 9


                                        Compensation    Compensation   Compensation   Compensation    Compensation   Compensation   Compensation      Compensation
 ITEMS OF COMPENSATION     G.R. * M      Years 16-20      Year 21        Year 22       Years 23-27      Year 28        Year 29       Years 30-35        Year 36
                                         2031-2035         2036           2037         2038-2042         2043           2044         2045-2050           2051
Ammonia Lactate            3%                   71.58          71.58          71.58           71.58          71.58          71.58           71.58            71.58
Reglan                     5%   *
Domperidon                 3%                 150.00          150.00         150.00         150.00          150.00         150.00         150.00             150.00
Lasix                      5%   *
PT Eval                    3%   *
PT                         3%   *
OT Eval                    3%   *
OT                         3%   *
Psych Counseling           3%   *
Trach Cleaning Supplies    3%   *
Trach Mask/Collar          3%   *
Sterile Water              3%   *
Corrugated Tubing          3%   *
Humidifcation/ O2          3%   *
Lift Chair                 3%   *                                            619.00                                        619.00                            619.00
Hand Held Shower           3%                                                 34.54           4.93            4.93           4.93           4.93               4.93
Elevated Toilet Seat       3%                                                151.08          21.58           21.58          21.58          21.58              21.58
Shower Chair               3%                                                 86.98          12.43           12.43          12.43          12.43              12.43
Walker                     3%                                                189.00          27.00           27.00          27.00          27.00              27.00
Manual WC                  3%                                                369.28          52.75           52.75          52.75          52.75              52.75
Reacher                    3%                                                 25.16           3.59            3.59           3.59           3.59               3.59
Urinal                     3%                  71.88           71.88          71.88          71.88           71.88          71.88          71.88              71.88
Electric Scooter           3%                                                                             1,829.00         261.29         261.29             261.29
Scooter Batteries          3%                                                                               174.86          87.43          87.43              87.43
Scooter Maint              3%                                                                               156.77         156.77         156.77             156.77
Scooter Lift               3%                                                                             1,360.00         136.00         136.00             136.00
Renal Transplant Surgery   5%   *
Revisions to A-V Fistula   5%   *
Trach Surgery              5%   *
Home Health Care           3%       M      80,300.00       80,300.00      80,300.00      80,300.00       80,300.00      80,300.00      80,300.00          80,300.00
Ramping                    0%
                                                    Appendix A: Items of Compensation for Adrian Chanderdat                                                     Page 6 of 9


                                          Compensation     Compensation     Compensation     Compensation     Compensation     Compensation     Compensation      Compensation
 ITEMS OF COMPENSATION         G.R. * M    Years 16-20       Year 21          Year 22         Years 23-27       Year 28          Year 29         Years 30-35        Year 36
                                           2031-2035          2036             2037           2038-2042          2043             2044           2045-2050           2051
Stair Lift                     3%                              4,250.00          425.00             425.00         425.00           425.00             425.00          425.00
Lift Batteries                 3%                  26.67          26.67            26.67             26.67           26.67            26.67             26.67            26.67
Lost Future Earnings
Pain and Suffering
Past Unreimbursable Expenses
Annual Totals                                  88,115.29       92,365.29        90,015.33        88,662.57        92,183.20        89,923.06        89,304.06         89,923.06
                                          Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                          Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner for Yr 1 life care
                                          expenses ($111,748.94), lost earnings ($1,034,222.23), pain and suffering ($250,000.00), and past unreimbursable
                                          expenses ($6,928.67): $1,402,899.84.
                                          Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                          Annual amounts shall increase at the rates indicated above in column G.R., compounded annually from the date of judgment.
                                          Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                          Items denoted with an "M" payable in twelve monthly installments totaling the annual amount indicated.
                                                    Appendix A: Items of Compensation for Adrian Chanderdat   Page 7 of 9


                                             Compensation   Compensation   Compensation
 ITEMS OF COMPENSATION          G.R. * M      Years 37-42     Year 43      Years 44-Life
                                              2052-2057        2058         2059-Life
CIGNA                           5%       M
Medicare Part A Deductible      5%
Medicare Part B Premium         5%       M
Medicare Part B Deductible      5%   *
Medicare Supp C                 5%       M                      2,268.00       2,268.00
Medicare Part D                 5%       M                      7,797.20       7,797.20
BCBS Premium                    5%       M       5,495.16
BCBS MOP                        5%               2,000.00
Primary Care                    5%   *
Kidney Transplant Center        5%   *
Nephrologist                    5%   *
Vascular Surgery                5%   *
ENT                             5%   *
Neurologist                     5%   *
Pain Mngt                       5%   *
EMG                             5%   *
MRI                             5%   *
CT Scan                         5%   *
Lab Testing                     5%   *
Renal Function Test             5%   *
Pre-op Testing for Transplant   5%   *
Post Transplant Testing         5%   *
Gabapentin                      5%   *
Trileptal                       5%   *
Sensipar                        5%   *
Relistor                        5%   *
Oxycodone ER                    5%   *
Renvela                         5%   *
Sucralfate                      5%   *
Prevacid                        5%   *
Oxycodone                       5%   *
                                                Appendix A: Items of Compensation for Adrian Chanderdat   Page 8 of 9


                                        Compensation    Compensation   Compensation
 ITEMS OF COMPENSATION     G.R. * M      Years 37-42      Year 43      Years 44-Life
                                         2052-2057         2058         2059-Life
Ammonia Lactate            3%                   71.58          71.58           71.58
Reglan                     5%   *
Domperidon                 3%                 150.00          150.00         150.00
Lasix                      5%   *
PT Eval                    3%   *
PT                         3%   *
OT Eval                    3%   *
OT                         3%   *
Psych Counseling           3%   *
Trach Cleaning Supplies    3%   *
Trach Mask/Collar          3%   *
Sterile Water              3%   *
Corrugated Tubing          3%   *
Humidifcation/ O2          3%   *
Lift Chair                 3%   *                             369.00          52.71
Hand Held Shower           3%                   4.93            4.93           4.93
Elevated Toilet Seat       3%                  21.58           21.58          21.58
Shower Chair               3%                  12.43           12.43          12.43
Walker                     3%                  27.00           27.00          27.00
Manual WC                  3%                  52.75           52.75          52.75
Reacher                    3%                   3.59            3.59           3.59
Urinal                     3%                  71.88           71.88          71.88
Electric Scooter           3%                 261.29          261.29         261.29
Scooter Batteries          3%                  87.43           87.43          87.43
Scooter Maint              3%                 156.77          156.77         156.77
Scooter Lift               3%                 136.00          136.00         136.00
Renal Transplant Surgery   5%   *
Revisions to A-V Fistula   5%   *
Trach Surgery              5%   *
Home Health Care           3%       M      80,300.00       80,300.00      80,300.00
Ramping                    0%
                                                    Appendix A: Items of Compensation for Adrian Chanderdat                                                   Page 9 of 9


                                          Compensation     Compensation     Compensation
 ITEMS OF COMPENSATION         G.R. * M    Years 37-42       Year 43        Years 44-Life
                                           2052-2057          2058           2059-Life
Stair Lift                     3%                425.00         425.00             425.00
Lift Batteries                 3%                 26.67           26.67             26.67
Lost Future Earnings
Pain and Suffering
Past Unreimbursable Expenses
Annual Totals                                  89,304.06       92,243.10        91,926.81
                                          Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                          Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                          As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner for Yr 1 life care
                                          expenses ($111,748.94), lost earnings ($1,034,222.23), pain and suffering ($250,000.00), and past unreimbursable
                                          expenses ($6,928.67): $1,402,899.84.
                                          Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                          Annual amounts shall increase at the rates indicated above in column G.R., compounded annually from the date of judgment.
                                          Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                          Items denoted with an "M" payable in twelve monthly installments totaling the annual amount indicated.